Citation Nr: 0307390	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  96-46 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for constitutional 
psychopathic state with schizoid personality, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1944.  The American Legion has represented him 
throughout his appeal.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1994, by the St. Petersburg, Florida Regional Office (RO), 
which denied the veteran's claim for an increased rating for 
constitutional psychopathic state with schizoid personality.  
The notice of disagreement with that determination was 
received in March 1995.  The statement of the case was issued 
in May 1995.  The substantive appeal was received in July 
1995.  

In his July 1995 VA Form 9, substantive appeal, the veteran 
requested a local hearing before a traveling member of the 
Board.  Such a hearing was duly scheduled for November 1995.  
A November 1995 report of contact indicated that the day 
prior to that scheduled hearing, the veteran's representative 
requested that the hearing be rescheduled.  In a report of 
contact dated in October 1996, the veteran's representative 
again requested that a hearing be rescheduled. A hearing was 
duly scheduled for May 1997; however, in a report of contact 
(VA Form 119), dated in April 1997, the representative 
reported that the veteran had advised him that he would not 
be attending that hearing.  

In June 1998 the Board noted that the veteran had a pending 
request for a hearing before a member of the Board at the RO, 
and remanded the appeal to afford him such a hearing.  In a 
January 2002 report of contact (VA Form 119), the veteran's 
representative related that the veteran desired to cancel his 
hearing scheduled for February 1, 2002, and have the case 
forwarded to the Board for adjudication.  The Board 
subsequently received a statement from the veteran dated in 
January 2001 in which he affirmed his desire to cancel his 
hearing request.  This is a valid withdrawal of the hearing 
request under 38 C.F.R. § 20.704 (2002).  

In a statement dated in January 2002, the veteran withdrew 
his appeal as to the issue of entitlement to service 
connection for arteriosclerotic heart disease with 
hypertension and angina, status post coronary artery bypass 
grafting.  In April 2002 the Board denied entitlement to 
service connection for residuals of a head injury and for 
residuals of a cerebral vascular accident.  At the same time, 
the Board undertook additional development as to the claim 
for an increased rating for the psychiatric disability.  That 
development is now complete.


FINDINGS OF FACT

1.  Neither the pre-amendment or post-amendment versions of 
the psychiatric regulations are more favorable.  

2.  The veteran's service-connected psychiatric disorder is 
currently manifested by moderate social and industrial 
inadaptability, manifested by anxiety, constricted affect, 
paranoia, impaired memory, concentration and sleep, and a 
Global Assessment of Functioning (GAF) scale score of 60, 
which are productive of "definite" occupational and social.  

3.  The veteran's psychiatric disorder is not shown to cause 
"considerable" occupational and social impairment, 
circumstantial speech, panic attacks more than once a week, 
difficulty understanding complex commands, memory impairment, 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood.


CONCLUSION OF LAW

The veteran's service connected psychiatric disability meets 
the criteria for an evaluation of 30 percent, but no more, 
for constitutional psychopathic state with schizoid 
personality have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7; 38 C.F.R. § 4.132, 
Diagnostic Code 9205 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9205 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records show that in August 1943, he 
reportedly exhibited morbid looseness of association.  He 
described what seemed to be auditory hallucinations.  The 
veteran was diagnosed with dementia praecox.  Following 
further evaluation, the veteran was diagnosed with 
constitutional psychopathic state, schizoid personality; it 
was determined that this condition existed prior to service, 
but it had been aggravated by military service.

In March 1944 the RO granted service connection for 
constitutional psychopathic state with schizoid personality; 
a 10 percent disability rating was assigned.  

On VA examination in December 1947, the diagnosis was 
constitutional psychopathic state, with schizoid personality, 
in remission.  

The veteran was admitted to a VA hospital in January 1950.  
He was diagnosed with psychosis with psychopathic 
personality, episode of excitement.  

Private treatment reports, dated from February to March 1993, 
show hospitalization and treatment for a cardiovascular 
disorder.  These records do not reflect any complaints of or 
treatment for a psychiatric disorder.  

A claim for increased rating (VA Form 21-4138) was received 
in April 1994.  

The veteran was afforded a VA examination in October 2002, at 
which time it was noted that he was not currently getting any 
psychiatric outpatient care.  He denied any ideas reference.  
He commented on an out of body experience that occurred 
during surgery in the 1950's.  He denied paranoia or 
suspiciousness.  

The veteran's affect was described as definitely constricted.  
His appearance was not odd.  He reported having 5-6 close 
friends other than relatives.  He felt that people had robbed 
him on several occasions.  In fact, he had recently bought 
five boxes of golf balls, and found that they were missing.  
He suspected his pool or pesticide man.  He reported that 
several other things had disappeared in the last several 
years.  He fired one pool man because of his suspicions.  He 
was not very social, and he was uncomfortable around alcohol 
although he had no history of abuse.  He had difficulty 
pinpointing whether he had anxiety in social situations.  The 
examiner noted that the veteran's symptoms were not 
indicative of a schizoid personality, and would be more in 
line with paranoia.  

The examiner reported that the veteran's thought processes 
were not loose, and appeared normal.  The only delusion or 
psychotic episode he elicited was an incident that occurred 
after the veteran's head injury in service; he could not 
recall any hallucinations since that time.  Currently, there 
were no delusions or hallucinations or disorganized speech.  
He denied any suicidal or homicidal ideations.  Hygiene was 
good.  He was oriented times three.  There was some concern 
regarding his memory; he reported diminished short-term 
memory and thought that it was related to concentration.  

However, the examiner noted that because of the veteran's 
stroke history there could possibly be some vascular dementia 
starting.  He denied obsessive ritualistic behavior.  Speech 
was slow; however, it was relevant and fairly circumstantial 
at times.  He denied panic attacks, and he denied depression; 
he did report being "down in the dumps" a few times.  
Impulse control was good.  Sleep was impaired due to his 
wife's knee pain that caused her to wake up frequently.  His 
affect was definitely constricted, which would be in line 
with schizophrenia.  

The examiner also noted that the veteran seemed at a loss for 
words several time; however, he thought perhaps that this 
might possibly be due to early vascular dementia.  The 
pertinent diagnosis was schizophrenia, chronic, residual 
type; and history of schizoid personality disorder.  A GAF 
score of 60 was assigned.  

II.  Duty to assist.

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

The Board undertook to comply with the notice provisions of 
the VCAA through a January 2003 letter in which the veteran 
was informed of the evidence needed to substantiate his 
claim, as well as of the evidence that he was responsible for 
obtaining and what evidence VA would obtain.

The veteran has not reported any outstanding treatment 
records, and the record does not suggest the existence of 
such records.  The veteran has been afforded an examination 
that contains all findings needed to evaluate his disability.  
There is, therefore, no reasonable possibility that further 
assistance could aid the veteran in further substantiating 
his claim.



III.  Legal analysis.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3.  

After the veteran submitted his claim in April 1994 for 
entitlement to an increased rating, the VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including schizophrenia.  38 C.F.R. § 4.130, 
Diagnostic Code 9205 (2002).  These regulations became 
effective on November 7, 1996.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Therefore, the Board will review the veteran's claim under 
the regulations in effect both before and after November 7, 
1996.  

Where rating criteria are changed without indication of 
intent for retroactive application, 38 U.S.C.A. § 5110(g) 
(West 2002) (the effective date of liberalizing law "shall 
not be earlier than the effective date" thereof) governs and 
precludes application of a later liberalizing law to a claim 
prior to the effective date of the liberalizing law.  In 
VAOGCPREC 3-2000 (2000) it was held that when the VA rating 
schedule is amended while an increased rating claim is 
pending, the Board should (1) determine whether the 
intervening change is more favorable to the veteran; and (2) 
if the amendment is more favorable, that provision shall 
apply to rate the disability for periods from and after the 
effective date of the regulatory change; and (3) the Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  All evidence is considered in reaching 
these determinations.  

Under the regulations in effect prior to November 7, 1996, a 
psychiatric disorder productive of mild social and industrial 
impairment receives a 10 percent evaluation.  When the 
symptomatology is productive of a definite social and 
industrial impairment, 30 percent evaluation is merited.  A 
50 percent evaluation was only warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was "considerably impaired" and where the 
reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  With lesser 
symptomatology, such as to produce severe impairment of 
social and industrial adaptability, a 70 percent evaluation 
is assigned.  Active psychotic manifestations, of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial inadaptability warrants a 
100 percent evaluation.  38 C.F.R. § 4.132, Code 9205 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  

Under the new criteria effective November 1996, the veteran's 
schizophrenic disorder is classified under DC 9205, paranoid 
schizophrenia, as follows;

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  

Occupational and social impairment, with deficiencies in most 
areas, such as: work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
evaluation.  

Occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent evaluation.  

Occupational and social impairment, occasional transient 
symptoms: which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  38 C.F.R. § 4.130, DC 
9205.  

The Board finds, based on the evidence of record, that the 
veteran's current symptoms associated with his psychiatric 
disorder, warrant an evaluation of 30 percent.  The report 
from the most recent VA examination does reveal findings 
consistent with moderate impairment, rather than the mild 
impairment contemplated by the current 10 percent evaluation.  
The examination revealed evidence of his paranoia, mild 
anxiety, memory loss, and a constricted affect.  The GAF of 
60 is indicative of some moderate symptomatology.  Under the 
General Counsel's opinion, moderately large symptoms are 
equivalent to "definite" impairment.  

There is no evidence of "rather large" symptoms such as 
would warrant a 50 percent evaluation for considerable 
disability.  The only recent medical opinion on this question 
consists of evidence obtained on the VA examination.  As was 
just noted, that evidence showed his disability to be 
moderate.

His symptoms also not warrant more than a 30 percent 
evaluation under the new criteria.  The veteran is 
maintaining a small, but significant number of friendships.  
He apparently engages in golf, and the management of his 
home.  He is retired and there is no evidence of occupational 
or social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships, which 
would warrant a 50 percent evaluation under the "new" 
regulations.  

The recent examination showed that his speech was largely 
intact, and he had no complaints of panic attacks.  Some 
short-term memory was noted, but no impairment of long-term 
memory was reported.  His thought processes were normal.  He 
has been able to establish effective social relationships, as 
shown by his friendships and marriage.  

In sum, the veteran's symptoms are consistent with a 
disability evaluation of 30 percent.  However, the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent.  


ORDER

A 30 percent rating for constitutional psychopathic state 
with schizoid personality is granted, subject to governing 
criteria for the payment of monetary awards.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

